DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on May 28, 2021 and September 1, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Applicant is advised that should claim 10 be found allowable, claim 11 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, and should claim 12 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is dependent upon claim 7, which is dependent upon claim 1, and claim 1 already requires the additional limitation of claim 8, therefore claim 8 does not further limit claim 7 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 7-8 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Lacko (DE 102010016906; machine translation relied upon) in view of Harada (JP2010-247707; machine translation relied upon).
Regarding claim 1, Lacko teaches a pneumatic tire comprising sipes, including configurations where all of the sipes have both ends closed (machine translation at page 4; claims; figure 10), as well as teaching that holes can be provided at both ends of the sipes (machine translation at page 4; claims; figures 8-9) and can be circular (machine translation at pages 3-4; claims; figures 1-7). Lacko does not specifically disclose that the diameter of the hole decreases going down in the radial direction and that the inner wall is a curved surface warped in a direction of reducing the capacity of the hole. Harada teaches configuring a hole such that the diameter becomes smaller going down in the radial direction and using a protrusion 36 in the hole, such a protrusion creates curved warping on an inner wall in a direction of reducing a capacity of the hole (machine translation at page 4, second embodiment; figures 5-6). It would have been obvious to one of ordinary skill in the art to decrease the diameter of the hole going down in the radial direction and using a protrusion as taught by Harada in the tire of Lacko in order to prevent stones from being trapped in the hole (see Harada machine translation at page 4). 
Regarding claim 2, Lacko teaches that the depth of the hole in particular corresponds to the depths of the sipes (machine translation at page 5).
Regarding claims 7-8 and 14, Lacko teaches a configuration where both end parts in an extending direction of each sipe is an end part in the land section that is 
Regarding claims 12-13, Lacko teaches that the depth of the hole in particular corresponds to the depths of the sipes (machine translation at page 5).
Regarding claim 15, Lacko teaches a sipe width of 0.1-1 mm and a diameter of the hole is greater than the width of the incision and between 0.6 and 5 mm (machine translation at page 3, 3rd to last paragraph). This results in a range of ratios from greater than 100% to 5000%, overlapping the claimed range. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claims 4-6 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lacko in view of Harada as applied to claims 1 and 7 above, and further in view of Ikeki (JP2015-058912; machine translation relied upon).
Regarding claims 4-6 and 9-11, Lacko (combined) does not specifically disclose using elliptical holes. Ikeki teaches providing elliptical holes elongated in the circumferential direction in the center of the tread (machine translation at page 6; figures 6-7), and providing elliptical holes elongated in the width direction in the shoulder region of the tire (machine translation at page 6; figure 9). It would have been obvious to one of ordinary skill in the art to provide circumferentially elongated elliptical holes in the center of the tread as taught by Ikeki in the tire of Lacko (combined) in order to exhibit an excellent heat radiating effect and maintain the rigidity in the center region of the tire (see Ikeki machine translation at page 6), and it would have been obvious to one of .

Response to Arguments
Applicant's arguments filed May 19, 2021 have been fully considered but they are not persuasive.
Applicant argues that the hole in Harada is provided independently of a sipe and there is no motivation to provide the hole in association with the sipe, and therefore three is no reason to apply the hole in Harada to the tire of Lacko. However, this logic is flawed. Harada teaches providing a hole with a decreasing diameter and a warped surface in a direction of reducing a capacity of the hole, and teaches that doing so helps prevent stones from being trapped in the hole. Lacko already teaches holes, and the holes of Lacko have the potential to have stones trapped in them. Accordingly, there is motivation to provide the teaching of Harada to Lacko.
Applicant further argues that an inner surface of the hole of Harada “has a bent portion” and is not “a curved surface warped in a direction of reducing a capacity of the hole”. The question is not whether the hole of Harada can be described differently than the hole of the instant application, the question is whether the hole of Harada reads on the claimed language of “an inner wall extending from an opening end toward a bottom part of the hole is a curved surface warped in a direction of reducing a capacity of the hole”. The hole of Harada does read on the broadest reasonable interpretation of this .

Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.N.S/           Examiner, Art Unit 1749                                                                                                                                                                                         	September 4, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 10, 2021